•OPINION ON MOTION FOR CLARIFICATION

PER CURIAM.
This cause is before us on Appellee’s Motion for Clarification or Certification. We deny the motion for certification, but grant the motion for clarification and, accordingly, withdraw our former opinion of December 4, 2002, and substitute in its place this clarifying opinion.
Appellants appeal an award of attorneys fees based on a proposal for settlement made pursuant to Florida Rule of Civil Procedure 1.442, and Florida Statutes sections 45.061 and 768.79. We must reverse because the proposal for settlement was invalid because it failed to “state the amount and terms attributable to each party [defendant]” as required by Rule 1.442(c)(3). Hilyer Sod, Inc. v. Willis Shaw Express, Inc., 817 So.2d 1050 (Fla. 1st DCA 2002), rev. granted, 2002 Fla. LEXIS 2402 (Fla. Nov. 5, 2002).
Our decision on this issue renders the remaining issue moot.
REVERSED.
ALLEN, C.J., and BOOTH and BARFIELD, JJ., concur.